DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Figure 4, the labeling of the time points is not consistent with the specification.  To be consistent with the specification, “Ta2” should read “Tb1”, “Tb1” should read “Tb2”, and “Tb2” should read “Ta2”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: element “600” in Figure 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
In line 7, “the control voice” should read “the control voice.”.
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title, “METHOD AND APPARATUS FOR CONTROLLING INTELLIGENT VOICE CONTROL DEVICE AND STORAGE MEDIUM”, can be interpreted as the intelligent voice control device and the storage medium being controlled.
The following title is suggested: “METHOD, APPARATUS AND STORAGE MEDIUM FOR CONTROLLING INTELLIGENT VOICE CONTROL DEVICE”.
The disclosure is objected to because of the following informalities:
In paragraph 0004, line 3, “and make response” should read “and respond”.
In paragraph 0042, line 4, and paragraph 0085, line 10, the trademark BLUETOOTH® is used without being cited as a registered trademark.
In paragraph 0042, line 5, paragraph 0043, lines 4 and 7, paragraph 0044, line 3, paragraph 0049, line 8, and paragraph 0085, line 3, the trademark WI-FI® is used without being cited as a registered trademark.
In paragraph 0044, line 3, “response because that the” should read “response because the”.
In paragraph 0045, line 5, “to indicate the intelligent voice” should read “to indicate to the intelligent voice”.
In paragraph 0045, line 8, “the control voice of user” should read “the control voice of the user”.
In paragraph 0047, lines 1-2, “when there is already” should read “there is already”.
In paragraph 0050, line 4, the meaning of “and, the UWB session” is not clear.
In paragraph 0053, line 5, “calculates the distance” should read “calculated the distance”.
Appropriate correction is required.
Claim Objections
Claims 5, 8 and 17 are objected to because of the following informalities:
In Claim 5, line 1, “The method according to claim 1, comprising:” should read “The method according to claim 1, further comprising:”.
In Claim 8, line 5, “the user positioning device determining” should read “the user positioning device determines”.
In Claim 17, line 1, “The apparatus according to claim 14, wherein the processor is configured to:” should read “The apparatus according to claim 14, wherein the processor is further configured to:”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5, 8 – 9, 12 and 15 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “determining a user positioning device corresponding to the control voice of the user” is indefinite because it is unclear how to determine that a user positioning device corresponds to the control voice of the user.  For examination purposes, “determining a user positioning device corresponding to the control voice of the user” will be interpreted as selecting a user positioning device that has been associated with the user’s voice through voice recognition.  The claim 2 limitation “wherein the user positioning device corresponds to the master responsive intelligent voice control device” is indefinite because it is unclear how to determine that the user positioning device corresponds to the master responsive intelligent voice control device.  For examination purposes, “wherein the user positioning device corresponds to the master responsive intelligent voice control device” will be interpreted as the master responsive intelligent voice control device selecting a user positioning device that has been associated with the user’s voice through voice recognition.  The claim 2 limitation “determining whether the intelligent voice control device is the master responsive intelligent voice control device based on the user positioning device” is indefinite because it is unclear how to use the user positioning device to determine that the intelligent voice control device is the master responsive intelligent voice control device.  For examination purposes, “determining whether the intelligent voice control device is the master responsive intelligent voice control device based on the user positioning device” will be interpreted as selecting an intelligent voice control device as the master responsive intelligent voice when the user’s voice matches the voice associated with a user positioning device that has been selected for use with the intelligent voice control device.
Regarding claim 3, the limitation “determining a user positioning device corresponding to the recognized voiceprint” is indefinite because it is unclear how to determine that a user positioning device corresponds to the recognized voiceprint.  For examination purposes, “determining a user positioning device corresponding to the recognized voiceprint” will be interpreted as selecting a user positioning device that has been associated with the user’s voice through voice recognition that uses the voiceprint.  The claim 3 limitation “based on a correspondence between the user positioning device and the voiceprint” is indefinite because it is unclear how to determine correspondence between the user positioning device and the voiceprint.  For examination purposes, “based on a correspondence between the user positioning device and the voiceprint” will be interpreted as the user positioning device being associated with the user’s voice through voice recognition that uses the voiceprint.
Regarding claim 4, the limitation “the corresponding master responsive intelligent voice control device” is indefinite because there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the corresponding master responsive intelligent voice control device” will be interpreted as the intelligent voice control device selected as the master by the indicating message.
Regarding claim 5, the limitation “the corresponding master responsive intelligent voice control device” is indefinite because there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the corresponding master responsive intelligent voice control device” will be interpreted as the intelligent voice control device selected to stop being the master by the indicating message.
Regarding claim 8, the limitation “the corresponding master responsive intelligent voice control device” is indefinite because there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the corresponding master responsive intelligent voice control device” will be interpreted as the intelligent voice control device selected as the master by the indicating message.
Regarding claim 9, the limitation “the corresponding master responsive intelligent voice control device” is indefinite because there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the corresponding master responsive intelligent voice control device” will be interpreted as the intelligent voice control device selected to stop being the master by the indicating message.
Regarding claim 12, the limitation “signal quality differences between the plurality of the intelligent voice control devices are: less than a preset difference threshold, or greater than a preset signal quality threshold” is indefinite because “or greater than a preset signal quality threshold” can be interpreted to mean the signal quality differences between the plurality of the intelligent voice control devices are greater than a preset signal quality threshold or the signal qualities of the plurality of the intelligent voice control devices are greater than a preset signal quality threshold.  For examination purposes, “signal quality differences between the plurality of the intelligent voice control devices are: less than a preset difference threshold, or greater than a preset signal quality threshold” will be interpreted as the signal quality differences between the plurality of the intelligent voice control devices are less than a preset difference threshold, or the signal qualities of the plurality of the intelligent voice control devices are greater than a preset signal quality threshold.
Regarding claim 15, the limitation “determine a user positioning device corresponding to the control voice of the user” is indefinite because it is unclear how to determine that a user positioning device corresponds to the control voice of the user.  For examination purposes, “determine a user positioning device corresponding to the control voice of the user” will be interpreted as selecting a user positioning device that has been associated with the user’s voice through voice recognition.  The claim 15 limitation “wherein the user positioning device corresponds to the master responsive intelligent voice control device” is indefinite because it is unclear how to determine that the user positioning device corresponds to the master responsive intelligent voice control device.  For examination purposes, “wherein the user positioning device corresponds to the master responsive intelligent voice control device” will be interpreted as the master responsive intelligent voice control device selecting a user positioning device that has been associated with the user’s voice through voice recognition.  The claim 15 limitation “determine whether the intelligent voice control device is the master responsive intelligent voice control device based on the user positioning device” is indefinite because it is unclear how to use the user positioning device to determine that the intelligent voice control device is the master responsive intelligent voice control device.  For examination purposes, “determine whether the intelligent voice control device is the master responsive intelligent voice control device based on the user positioning device” will be interpreted as selecting an intelligent voice control device as the master responsive intelligent voice when the user’s voice matches the voice associated with a user positioning device that has been selected for use with the intelligent voice control device.
Regarding claim 16, the limitation “determine a user positioning device corresponding to the recognized voiceprint” is indefinite because it is unclear how to determine that a user positioning device corresponds to the recognized voiceprint.  For examination purposes, “determine a user positioning device corresponding to the recognized voiceprint” will be interpreted as selecting a user positioning device that has been associated with the user’s voice through voice recognition that uses the voiceprint.  The claim 16 limitation “based on a correspondence between the user positioning device and the voiceprint” is indefinite because it is unclear how to determine correspondence between the user positioning device and the voiceprint.  For examination purposes, “based on a correspondence between the user positioning device and the voiceprint” will be interpreted as the user positioning device being associated with the user’s voice through voice recognition that uses the voiceprint.
Regarding claim 17, the limitation “the corresponding master responsive intelligent voice control device” is indefinite because there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the corresponding master responsive intelligent voice control device” will be interpreted as the intelligent voice control device selected as the master by the indicating message.
Regarding claim 18, the limitation “the corresponding master responsive intelligent voice control device” is indefinite because there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the corresponding master responsive intelligent voice control device” will be interpreted as the intelligent voice control device selected to stop being the master by the indicating message.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2, 4 – 6, 8 – 10, 13 – 15 and 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method for controlling an intelligent voice control device, comprising: determining whether the intelligent voice control device is a master responsive intelligent voice control device in response to receiving a control voice issued by a user; and responding to the control voice when the intelligent voice control device is the master responsive intelligent voice control device.
The claim 1 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic devices.  That is, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “determining” in the context of this claim encompasses a first person stating that a second person is selected as the person to respond to the first person’s questions, and “responding” in the context of this claim encompasses the second person responding to the first person’s questions.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic devices, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the element “an intelligent voice control device”.  This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic device.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using a generic device.  Mere instructions to apply an exception using a generic device cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein determining whether the intelligent voice control device is the master responsive intelligent voice control device, further comprises: determining a user positioning device corresponding to the control voice of the user, wherein the user positioning device corresponds to the master responsive intelligent voice control device; and determining whether the intelligent voice control device is the master responsive intelligent voice control device based on the user positioning device.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 2 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “determining a user positioning device” in the context of this claim encompasses the second person identifying the first person by recognizing their voice when they make a statement, and “determining whether the intelligent voice control device is the master” in the context of this claim encompasses the second person recognizing from the first person’s statement that have been selected to respond to the first person’s questions.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the intelligent voice control device” and “a user positioning device”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices.  Mere instructions to apply an exception using generic devices cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: determining that the intelligent voice control device is the master responsive intelligent voice control device in response to receiving a first indicating message sent by a user positioning device, wherein the first indicating message is configured to indicate that the intelligent voice control device is the corresponding master responsive intelligent voice control device.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 4 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “determining” in the context of this claim encompasses the first person stating that the second person is selected as the person to respond to the first person’s questions.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the intelligent voice control device” and “a user positioning device”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices.  Mere instructions to apply an exception using generic devices cannot provide an inventive concept.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: determining that the intelligent voice control device is no longer the master responsive intelligent voice control device in response to receiving a second indicating message sent by a user positioning device, wherein the second indicating message is configured to indicate that the intelligent voice control device is no longer the corresponding master responsive intelligent voice control device.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 5 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “determining” in the context of this claim encompasses the first person stating that the second person is no longer selected as the person to respond to the first person’s questions.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the intelligent voice control device” and “a user positioning device”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices.  Mere instructions to apply an exception using generic devices cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method for controlling an intelligent voice control device applicable for a user positioning device or a main control device of the user positioning device, comprising: determining a distance between the user positioning device and the intelligent voice control device; and determining a master responsive intelligent voice control device based on the distance between the user positioning device and the intelligent voice control device.
The claim 6 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic devices.  That is, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “determining a distance” in the context of this claim encompasses a first person and a second person measuring the distance between them, and “determining a master” in the context of this claim encompasses selecting the second person as the person to respond to the first person’s questions based on the distance between them.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic devices, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the user positioning device” and “the intelligent voice control device”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices.  Mere instructions to apply an exception using generic devices cannot provide an inventive concept.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 depends from claim 6, and thus recites the limitations of claim 6, with the additional limitations: sending a first indicating message to the master responsive intelligent voice control device to indicate that the master responsive intelligent voice control device is the corresponding master responsive intelligent voice control device after the user positioning device or the main control device of the user positioning device determining the master responsive intelligent voice control device.
For the reasons discussed above for claim 6, the claim 6 limitations recite abstract ideas.  The additional limitations of claim 8 do not preclude the steps of claim 6 from practically being performed in an interaction between people.  For example, “sending” in the context of this claim encompasses the first person stating that the second person is selected as the person to respond to the first person’s questions.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the master responsive intelligent voice control device” and “the user positioning device”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices.  Mere instructions to apply an exception using generic devices cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 depends from claim 6, and thus recites the limitations of claim 6, with the additional limitations: sending a second indicating message to the existing master response intelligent voice control device to indicate that the existing master responsive intelligent voice control device is no longer the corresponding master responsive intelligent voice control device when the determined master responsive intelligent voice control device is different from an existing master responsive intelligent voice control device.
For the reasons discussed above for claim 6, the claim 6 limitations recite abstract ideas.  The additional limitations of claim 9 do not preclude the steps of claim 6 from practically being performed in an interaction between people.  For example, “sending” in the context of this claim encompasses the first person stating that the second person is no longer selected as the person to respond to the first person’s questions.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the master responsive intelligent voice control device” and “the user positioning device”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices.  Mere instructions to apply an exception using generic devices cannot provide an inventive concept.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 depends from claim 6, and thus recites the limitations of claim 6, with the additional limitations: wherein determining the distance between the user positioning device and the intelligent voice control device further comprises: determining a distance between the user positioning device and a discovered intelligent voice control device.
For the reasons discussed above for claim 6, the claim 6 limitations recite abstract ideas.  The additional limitations of claim 10 do not preclude the steps of claim 6 from practically being performed in an interaction between people.  For example, “determining” in the context of this claim encompasses a first person and a second person measuring the distance between them.  
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the user positioning device” and “the intelligent voice control device”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices.  Mere instructions to apply an exception using generic devices cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 depends from claim 6, and thus recites the limitations of claim 6, with the additional limitations: re-determining the distance between the user positioning device and the intelligent voice control device when a preset triggering condition is met, wherein the preset triggering condition includes one or more of reaching a preset period, discovering a new intelligent voice control device, and moving the user positioning device by a preset distance.
For the reasons discussed above for claim 6, the claim 6 limitations recite abstract ideas.  The additional limitations of claim 13 do not preclude the steps of claim 6 from practically being performed in an interaction between people.  For example, “re-determining” in the context of this claim encompasses the first person and the second person measuring the distance between them after the first person has moved.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the user positioning device” and “the intelligent voice control device”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices.  Mere instructions to apply an exception using generic devices cannot provide an inventive concept.  The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites an apparatus for controlling an intelligent voice control device, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: determine whether the intelligent voice control device is a master responsive intelligent voice control device in response to receiving a control voice issued by a user; and respond to the control voice when the intelligent voice control device is the master responsive intelligent voice control device.
The claim 14 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic devices and generic computer components.  That is, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “determine” in the context of this claim encompasses a first person stating that a second person is selected as the person to respond to the first person’s questions, and “respond” in the context of this claim encompasses the second person responding to the first person’s questions.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic devices, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the element “an intelligent voice control device”, “a processor”, and “a memory”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic device and generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using a generic device and generic computer components.  Mere instructions to apply an exception using a generic device and generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 depends from claim 14, and thus recites the limitations of claim 14, with the additional limitations: wherein the processor is further configured to: determine a user positioning device corresponding to the control voice of the user, wherein the user positioning device corresponds to the master responsive intelligent voice control device; and determine whether the intelligent voice control device is the master responsive intelligent voice control device based on the user positioning device.
For the reasons discussed above for claim 14, the claim 14 limitations recite abstract ideas.  The additional limitations of claim 15 do not preclude the steps of claim 14 from practically being performed in an interaction between people.  For example, “determine a user positioning device” in the context of this claim encompasses the second person identifying the first person by recognizing their voice when they make a statement, and “determine whether the intelligent voice control device is the master” in the context of this claim encompasses the second person recognizing from the first person’s statement that have been selected to respond to the first person’s questions.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “a user positioning device”, “the intelligent voice control device”, and “the processor”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices and generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices and generic computer components.  Mere instructions to apply an exception using generic devices and generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 depends from claim 14, and thus recites the limitations of claim 14, with the additional limitations: wherein the processor is configured to: determine that the intelligent voice control device is the master responsive intelligent voice control device, wherein the first indicating message is configured to indicate that the intelligent voice control device is the corresponding master responsive intelligent voice control device.
For the reasons discussed above for claim 14, the claim 14 limitations recite abstract ideas.  The additional limitations of claim 17 do not preclude the steps of claim 14 from practically being performed in an interaction between people.  For example, “determine” in the context of this claim encompasses the first person stating that the second person is selected as the person to respond to the first person’s questions.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the intelligent voice control device”, “a user positioning device”, and “the processor”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices and generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices and generic computer components.  Mere instructions to apply an exception using generic devices and generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 depends from claim 14, and thus recites the limitations of claim 14, with the additional limitations: wherein the processor is further configured to: determine that the intelligent voice control device is no longer the master responsive intelligent voice control device in response to receiving a second indicating message sent by a user positioning device, wherein the second indicating message is configured to indicate that the intelligent voice control device is no longer the corresponding master responsive intelligent voice control device.
For the reasons discussed above for claim 14, the claim 14 limitations recite abstract ideas.  The additional limitations of claim 18 do not preclude the steps of claim 14 from practically being performed in an interaction between people.  For example, “determine” in the context of this claim encompasses the first person stating that the second person is no longer selected as the person to respond to the first person’s questions.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the intelligent voice control device”, “a user positioning device”, and “the processor”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices and generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices and generic computer components.  Mere instructions to apply an exception using generic devices and generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites an apparatus for controlling an intelligent voice control device, comprising: a processor; a memory for storing instructions executable by the processor; wherein the processor is configured to execute the method for controlling the intelligent voice control device according to claim 6.
The claim 19 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic devices and generic computer components.  That is, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “determining a distance” in the context of this claim encompasses a first person and a second person measuring the distance between them, and “determining a master” in the context of this claim encompasses selecting the second person as the person to respond to the first person’s questions based on the distance between them.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic devices, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “the user positioning device” and “the intelligent voice control device”, “a processor”, and “a memory”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic devices and generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic devices and generic computer components.  Mere instructions to apply an exception using generic devices and generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim a non-transitory computer-readable storage medium, when instructions in the storage medium are executed by a processor of an electronic device, the electronic device implements the method for controlling an intelligent voice control device according to claim 1.
The claim 20 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic devices and generic computer components.  That is, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “determining” in the context of this claim encompasses a first person stating that a second person is selected as the person to respond to the first person’s questions, and “responding” in the context of this claim encompasses the second person responding to the first person’s questions.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic devices, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the element “an intelligent voice control device”, “a non-transitory computer-readable storage medium”, and “a processor”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic device and generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using a generic device and generic computer components.  Mere instructions to apply an exception using a generic device and generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naravanekar (US Patent No. 10,636,428).
Regarding claim 1, Naravanekar discloses a method for controlling an intelligent voice control device, comprising:
determining whether the intelligent voice control device is a master responsive intelligent voice control device in response to receiving a control voice issued by a user (Column 2, lines 22-30, "Aspects of the present disclosure are directed to a method, system, and computer storage device for determining a target device for a voice command. For example, a voice command is detected at a plurality of devices. A weight is determined for the detected voice command at each of the plurality of devices. The weight is determined based on one or more weight criteria. Each device of the plurality of devices is operable to exchange the determined weights with the other devices of the plurality of devices."; Column 2, lines 35-38, "One device of the plurality of devices is designated as the target device for the voice command when the determined weight at the one of the plurality of devices is the highest weight among the exchanged weights."; Designating a device as the target device based on having the highest weight reads on determining whether an intelligent voice control device is a master device.);
and responding to the control voice when the intelligent voice control device is the master responsive intelligent voice control device (Column 2, lines 38-40, "The designated target device is operable to respond to the voice command.").
Regarding claim 14, Naravanekar discloses an apparatus for controlling an intelligent voice control device, comprising:
a processor (Figure 6B, “Processor 660”);
and a memory for storing instructions executable by the processor (Figure 6B, “Memory 662”);
wherein the processor is configured to:
determine whether the intelligent voice control device is a master responsive intelligent voice control device in response to receiving a control voice issued by a user (Column 2, lines 22-30, "Aspects of the present disclosure are directed to a method, system, and computer storage device for determining a target device for a voice command. For example, a voice command is detected at a plurality of devices. A weight is determined for the detected voice command at each of the plurality of devices. The weight is determined based on one or more weight criteria. Each device of the plurality of devices is operable to exchange the determined weights with the other devices of the plurality of devices."; Column 2, lines 35-38, "One device of the plurality of devices is designated as the target device for the voice command when the determined weight at the one of the plurality of devices is the highest weight among the exchanged weights."; Designating a device as the target device based on having the highest weight reads on determining whether an intelligent voice control device is a master device.);
and respond to the control voice when the intelligent voice control device is the master responsive intelligent voice control device (Column 2, lines 38-40, "The designated target device is operable to respond to the voice command.").
Regarding claim 20, Naravanekar discloses a non-transitory computer-readable storage medium (Column 1, lines 38-41, “According to an aspect, the computer program product is a computer storage medium readable by a computer system and encoding a computer program of instructions for executing a computer process.”),
when instructions in the storage medium are executed by a processor of an electronic device (Figure 6B, “Processor 660”),
the electronic device implements the method for controlling an intelligent voice control device according to claim 1 (Refer to the rejection for Claim 1.).
Claims 6, 10, 13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Patent No. 11,057,750), hereinafter Lee.
Regarding claim 6, Lee discloses a method for controlling an intelligent voice control device applicable for a user positioning device or a main control device of the user positioning device, comprising:
determining a distance between the user positioning device and the intelligent voice control device (Column 17, lines 56-60, "The location information module 115 is a module for acquiring a location (or current location) of the mobile terminal, and a representative example thereof is a global positioning system (GPS) module or a wireless fidelity (WiFi) module."; Column 24, lines 6-9, "For example, the processor may select a device within a predetermined distance from the location of the mobile terminal among the at least one external device as the control target device."; The mobile terminal reads on the user positioning device and the external device reads on the intelligent voice control device.);
and determining a master responsive intelligent voice control device based on the distance between the user positioning device and the intelligent voice control device (Column 24, lines 6-9, "For example, the processor may select a device within a predetermined distance from the location of the mobile terminal among the at least one external device as the control target device."; The mobile terminal reads on the user positioning device, the external device reads on the intelligent voice control device, and the control target device reads on the master responsive intelligent voice control device.).
Regarding claim 10, Lee discloses the method as claimed in claim 6, wherein determining the distance between the user positioning device and the intelligent voice control device further comprises:
determining a distance between the user positioning device and a discovered intelligent voice control device (Column 24, lines 6-9, "For example, the processor may select a device within a predetermined distance from the location of the mobile terminal among the at least one external device as the control target device."; Column 24, lines 39-43, "If the mobile terminal is located inside the home, the processor may determine the location of the mobile terminal in the home, select (choices) a candidate of the control target device, and ascertain (determine) a current state of the control item of each control target device (S703)."; The mobile terminal reads on the user positioning device and the external device reads on the intelligent voice control device.).
Regarding claim 13, Lee discloses the method as claimed in claim 6, further comprising:
re-determining the distance between the user positioning device and the intelligent voice control device when a preset triggering condition is met, wherein the preset triggering condition includes one or more of reaching a preset period, discovering a new intelligent voice control device, and moving the user positioning device by a preset distance (Column 24, lines 6-9, "For example, the processor may select a device within a predetermined distance from the location of the mobile terminal among the at least one external device as the control target device."; Column 24, lines 47-51, "If the location of the mobile terminal is changed while the call is connected, the processor again determines the location of the mobile terminal in the home, reselects the candidate of the control target device, and ascertains the current state of the control item (S703)."; Changing the location of the mobile terminal reads on moving the user positioning device by a preset distance.).
Regarding claim 19, Lee discloses an apparatus for controlling an intelligent voice control device, comprising:
a processor (Figure 5, “Processor 180”);
a memory for storing instructions executable by the processor (Figure 5, “Memory 170”);
wherein the processor is configured to execute the method for controlling the intelligent voice control device according to claim 6 (Refer to the rejection for Claim 6.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naravanekar in view of Wu et al. (US Patent Application Publication No. 2022/0076674), hereinafter Wu.
Regarding claim 2, as best understood based on the 35 U.S.C. 112(b) issues identified above, Naravanekar discloses the method as claimed in claim 1, wherein determining whether the intelligent voice control device is the master responsive intelligent voice control device, further comprises:
determining whether the intelligent voice control device is the master responsive intelligent voice control device based on the user positioning device (Column 5, lines 35-42, "Rule application 202 includes one or more rules for determining a weight for the detected voice command at user device 102. In example aspects, the rules include a list of one or more criteria and rules for determining a corresponding criterion weight. The criteria include a sound volume of the detected voice command, a user assigned weight for user device 102, a device category for user device 102, and a device context.").
Naravanekar does not specifically disclose: determining a user positioning device corresponding to the control voice of the user, wherein the user positioning device corresponds to the master responsive intelligent voice control device.
Wu teaches:
determining a user positioning device corresponding to the control voice of the user, wherein the user positioning device corresponds to the master responsive intelligent voice control device (Paragraph 0116, lines 1-12, "In an embodiment, the cross-device voiceprint recognition method applied to a control device, includes: establishing a voiceprint mapping model between different devices; extracting a voiceprint from a voice recorded by a first device and registering the voiceprint; extracting a voiceprint feature from a voice instruction recorded by a second device, mapping the voiceprint feature to a voiceprint registered through another device based on the established voiceprint mapping model, and identifying a corresponding user ID; and operating user data corresponding to the user ID according to the voice instruction to implement voice control."; The first device reads on the user positioning device, the second device reads on the master responsive intelligent voice control device, and the voice instruction reads on the control voice of the user.).
Wu teaches using a device to associate a user with their voice parameters and using the voice received at a second device to identify the user in order to distinguish a user from other users (Paragraph 0005, lines 1-6, "A user may register his or her voice to a system for identification, and the system extracts a voiceprint from the voice as a user ID. When the user says a voice instruction, the voiceprint is extracted from the voice instruction, and associated with a corresponding ID, so as to distinguish the user from other users.").
Naravanekar and Wu are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naravanekar to incorporate the teachings of Wu to use a device to associate a user with their voice parameters and use the voice received at a second device to identify the user.  Doing so would allow for distinguishing a user from other users.
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issues identified above, Naravanekar in view of Wu discloses the method as claimed in claim 2.
Wu further teaches:
performing voiceprint recognition on the control voice, and determining a user positioning device corresponding to the recognized voiceprint as the user positioning device corresponding to the control voice of the user based on a correspondence between the user positioning device and the voiceprint (Paragraph 0116, lines 1-12, "In an embodiment, the cross-device voiceprint recognition method applied to a control device, includes: establishing a voiceprint mapping model between different devices; extracting a voiceprint from a voice recorded by a first device and registering the voiceprint; extracting a voiceprint feature from a voice instruction recorded by a second device, mapping the voiceprint feature to a voiceprint registered through another device based on the established voiceprint mapping model, and identifying a corresponding user ID; and operating user data corresponding to the user ID according to the voice instruction to implement voice control."; The first device reads on the user positioning device, the second device reads on the master responsive intelligent voice control device, and the voice instruction reads on the control voice of the user.).
Wu teaches using a device to associate a user with their voiceprint and using the voice received at a second device to identify the user in order to distinguish a user from other users (Paragraph 0005, lines 1-6, "A user may register his or her voice to a system for identification, and the system extracts a voiceprint from the voice as a user ID. When the user says a voice instruction, the voiceprint is extracted from the voice instruction, and associated with a corresponding ID, so as to distinguish the user from other users.").
Naravanekar and Wu are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naravanekar in view of Wu to further incorporate the teachings of Wu to use a device to associate a user with their voiceprint and use the voice received at a second device to identify the user.  Doing so would allow for distinguishing a user from other users.
Regarding claim 15, as best understood based on the 35 U.S.C. 112(b) issues identified above, Naravanekar discloses the apparatus as claimed in claim 14, wherein the processor is further configured to:
determine whether the intelligent voice control device is the master responsive intelligent voice control device based on the user positioning device (Column 5, lines 35-42, "Rule application 202 includes one or more rules for determining a weight for the detected voice command at user device 102. In example aspects, the rules include a list of one or more criteria and rules for determining a corresponding criterion weight. The criteria include a sound volume of the detected voice command, a user assigned weight for user device 102, a device category for user device 102, and a device context.").
Naravanekar does not specifically disclose: determine a user positioning device corresponding to the control voice of the user, wherein the user positioning device corresponds to the master responsive intelligent voice control device.
Wu teaches:
determine a user positioning device corresponding to the control voice of the user, wherein the user positioning device corresponds to the master responsive intelligent voice control device (Paragraph 0116, lines 1-12, "In an embodiment, the cross-device voiceprint recognition method applied to a control device, includes: establishing a voiceprint mapping model between different devices; extracting a voiceprint from a voice recorded by a first device and registering the voiceprint; extracting a voiceprint feature from a voice instruction recorded by a second device, mapping the voiceprint feature to a voiceprint registered through another device based on the established voiceprint mapping model, and identifying a corresponding user ID; and operating user data corresponding to the user ID according to the voice instruction to implement voice control."; The first device reads on the user positioning device, the second device reads on the master responsive intelligent voice control device, and the voice instruction reads on the control voice of the user.).
Wu teaches using a device to associate a user with their voice parameters and using the voice received at a second device to identify the user in order to distinguish a user from other users (Paragraph 0005, lines 1-6, "A user may register his or her voice to a system for identification, and the system extracts a voiceprint from the voice as a user ID. When the user says a voice instruction, the voiceprint is extracted from the voice instruction, and associated with a corresponding ID, so as to distinguish the user from other users.").
Naravanekar and Wu are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naravanekar to incorporate the teachings of Wu to use a device to associate a user with their voice parameters and use the voice received at a second device to identify the user.  Doing so would allow for distinguishing a user from other users.
Regarding claim 16, as best understood based on the 35 U.S.C. 112(b) issues identified above, Naravanekar discloses the apparatus as claimed in claim 15.
Wu further teaches:
perform voiceprint recognition on the control voice, and determine a user positioning device corresponding to the recognized voiceprint as the user positioning device corresponding to the control voice of the user based on a correspondence between the user positioning device and the voiceprint (Paragraph 0116, lines 1-12, "In an embodiment, the cross-device voiceprint recognition method applied to a control device, includes: establishing a voiceprint mapping model between different devices; extracting a voiceprint from a voice recorded by a first device and registering the voiceprint; extracting a voiceprint feature from a voice instruction recorded by a second device, mapping the voiceprint feature to a voiceprint registered through another device based on the established voiceprint mapping model, and identifying a corresponding user ID; and operating user data corresponding to the user ID according to the voice instruction to implement voice control."; The first device reads on the user positioning device, the second device reads on the master responsive intelligent voice control device, and the voice instruction reads on the control voice of the user.).
Wu teaches using a device to associate a user with their voiceprint and using the voice received at a second device to identify the user in order to distinguish a user from other users (Paragraph 0005, lines 1-6, "A user may register his or her voice to a system for identification, and the system extracts a voiceprint from the voice as a user ID. When the user says a voice instruction, the voiceprint is extracted from the voice instruction, and associated with a corresponding ID, so as to distinguish the user from other users.").
Naravanekar and Wu are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naravanekar in view of Wu to further incorporate the teachings of Wu to use a device to associate a user with their voiceprint and use the voice received at a second device to identify the user.  Doing so would allow for distinguishing a user from other users.
Claims 4 – 5 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naravanekar in view of Patel (US Patent No. 10,459,677).
Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issues identified above, Naravanekar discloses the method as claimed in claim 1, but does not specifically disclose: determining that the intelligent voice control device is the master responsive intelligent voice control device in response to receiving a first indicating message sent by a user positioning device, wherein the first indicating message is configured to indicate that the intelligent voice control device is the corresponding master responsive intelligent voice control device.
Patel teaches:
determining that the intelligent voice control device is the master responsive intelligent voice control device in response to receiving a first indicating message sent by a user positioning device, wherein the first indicating message is configured to indicate that the intelligent voice control device is the corresponding master responsive intelligent voice control device (Column 8, lines 18-25, "As an example, consider a media playback scenario. One of devices 10 may serve as a master device and one or more additional devices (e.g., a single additional device) may serve as a slave device. A user may supply manual input (e.g., a touch input, voice command, etc.) to select a desired master device and/or an automatic process running on a device in system 8 may select the master device automatically.”).
Patel teaches sending a user input to select a device to serve as a master device in order to select a master device for controlling streaming content to other devices (Column 1, lines 57-59, "Once paired, wireless devices on the charging surface may be assigned master and slave roles. A master device may wirelessly stream content to one or more slave devices.")
Naravanekar and Patel are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naravanekar to incorporate the teachings of Patel to send a user input to select a device to serve as a master device.  Doing so would allow for selecting a master device for controlling streaming content to other devices.
Regarding claim 5, as best understood based on the 35 U.S.C. 112(b) issues identified above, Naravanekar discloses the method as claimed in claim 1, but does not specifically disclose: determining that the intelligent voice control device is no longer the master responsive intelligent voice control device in response to receiving a second indicating message sent by a user positioning device, wherein the second indicating message is configured to indicate that the intelligent voice control device is no longer the corresponding master responsive intelligent voice control device.
Patel teaches:
determining that the intelligent voice control device is no longer the master responsive intelligent voice control device in response to receiving a second indicating message sent by a user positioning device, wherein the second indicating message is configured to indicate that the intelligent voice control device is no longer the corresponding master responsive intelligent voice control device (Column 9, lines 34-41, "During the operations of block 102, device 12 may assign a master role to one of devices 10 (e.g., the first device 10 to communicate with device 12) and may assign a slave role to another of devices 10 (or to multiple slave devices 10). If desired, a user may be presented with an on-screen menu option on one or more of devices 10 or may otherwise be provided with an opportunity to supply input to change the master and slave assignments of devices 10.").
Patel teaches sending a user input to change the device that is serving as a master device in order to select a master device for controlling streaming content to other devices (Column 1, lines 57-59, "Once paired, wireless devices on the charging surface may be assigned master and slave roles. A master device may wirelessly stream content to one or more slave devices.")
Naravanekar and Patel are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naravanekar to incorporate the teachings of Patel to send a user input to change the device that is serving as a master device.  Doing so would allow for selecting a master device for controlling streaming content to other devices.
Regarding claim 17, as best understood based on the 35 U.S.C. 112(b) issues identified above, Naravanekar discloses the apparatus as claimed in claim 14, but does not specifically disclose: determine that the intelligent voice control device is the master responsive intelligent voice control device, wherein the first indicating message is configured to indicate that the intelligent voice control device is the corresponding master responsive intelligent voice control device.
Patel teaches:
determine that the intelligent voice control device is the master responsive intelligent voice control device, wherein the first indicating message is configured to indicate that the intelligent voice control device is the corresponding master responsive intelligent voice control device (Column 8, lines 18-25, "As an example, consider a media playback scenario. One of devices 10 may serve as a master device and one or more additional devices (e.g., a single additional device) may serve as a slave device. A user may supply manual input (e.g., a touch input, voice command, etc.) to select a desired master device and/or an automatic process running on a device in system 8 may select the master device automatically.”).
Patel teaches sending a user input to select a device to serve as a master device in order to select a master device for controlling streaming content to other devices (Column 1, lines 57-59, "Once paired, wireless devices on the charging surface may be assigned master and slave roles. A master device may wirelessly stream content to one or more slave devices.")
Naravanekar and Patel are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naravanekar to incorporate the teachings of Patel to send a user input to select a device to serve as a master device.  Doing so would allow for selecting a master device for controlling streaming content to other devices.
Regarding claim 18, as best understood based on the 35 U.S.C. 112(b) issues identified above, Naravanekar discloses the apparatus as claimed in claim 14, but does not specifically disclose: determine that the intelligent voice control device is no longer the master responsive intelligent voice control device in response to receiving a second indicating message sent by a user positioning device, wherein the second indicating message is configured to indicate that the intelligent voice control device is no longer the corresponding master responsive intelligent voice control device.
Patel teaches:
determine that the intelligent voice control device is no longer the master responsive intelligent voice control device in response to receiving a second indicating message sent by a user positioning device, wherein the second indicating message is configured to indicate that the intelligent voice control device is no longer the corresponding master responsive intelligent voice control device (Column 9, lines 34-41, "During the operations of block 102, device 12 may assign a master role to one of devices 10 (e.g., the first device 10 to communicate with device 12) and may assign a slave role to another of devices 10 (or to multiple slave devices 10). If desired, a user may be presented with an on-screen menu option on one or more of devices 10 or may otherwise be provided with an opportunity to supply input to change the master and slave assignments of devices 10.").
Patel teaches sending a user input to change the device that is serving as a master device in order to select a master device for controlling streaming content to other devices (Column 1, lines 57-59, "Once paired, wireless devices on the charging surface may be assigned master and slave roles. A master device may wirelessly stream content to one or more slave devices.")
Naravanekar and Patel are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naravanekar to incorporate the teachings of Patel to send a user input to change the device that is serving as a master device.  Doing so would allow for selecting a master device for controlling streaming content to other devices.
Claims 7 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McCorkle (US Patent No. 8,451,936).
Regarding claim 7, Lee discloses the method as claimed in claim 6, but does not specifically disclose: wherein determining the distance between the user positioning device and the intelligent voice control device further comprises determining the distance between the user positioning device and the intelligent voice control device based on: an ultra-wideband session range of the intelligent voice control device, or a quality of a received wireless communication signal of the intelligent voice control device.
McCorkle teaches:
wherein determining the distance between the user positioning device and the intelligent voice control device further comprises determining the distance between the user positioning device and the intelligent voice control device based on: an ultra-wideband session range of the intelligent voice control device, or a quality of a received wireless communication signal of the intelligent voice control device (Column 1, lines 38-44, "The present invention relates to radio frequency (RF) communication receivers, systems and methods employing ultra wide bandwidth (UWB) signaling techniques. More particularly, the present invention relates to the systems and methods that use UWB transmissions to track the movement of remote devices by determining those devices' movement, direction, and distance with respect to a central device."; Column 13, lines 12-14, "After unique links 4151, 4152, . . . , 415N are established, the local device 405 determines a distance to each linked remote device as shown in step 503."; The central device reads on the user positioning device and the remote devices read on the intelligent voice control device.).
McCorkle teaches determining the distance between remote devices and a central device using ultra-wide bandwidth signaling in order to calculate the distances between devices with a range resolution of 0.1 meters (Column 11, line 63 - Column 12, line 7, "The present inventors have recognized that using an ultra wide band system, range resolutions can be accomplished that have practical significance in distinguishing between remote wireless devices. For example, an ultra wide bandwidth system having 3 GHz of bandwidth has a range resolution of 0.1 meters. Even greater bandwidth systems can accomplish resolutions on the order of centimeters. Thus, as realized by the present inventors, a local UWB device can compute a unique distance to remote UWB devices as long as the actual distance from the local device to each remote device differs on the order of centimeters, which is a common scenario for current uses of wireless devices such as PDAs.").
Lee and McCorkle are considered to be analogous to the claimed invention because they are in the same field of device location using wireless transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of McCorkle to determine the distance between remote devices and a central device using ultra-wide bandwidth signaling.  Doing so would allow for calculating the distances between devices with a range resolution of 0.1 meters.
Regarding claim 11, Lee discloses the method as claimed in claim 10, but does not specifically disclose: establishing an ultra-wideband session between the user positioning device and the intelligent voice control device when the intelligent voice control device discovered by the user positioning device or the main control device of the user positioning device supports an ultra-wideband session.
McCorkle teaches:
establishing an ultra-wideband session between the user positioning device and the intelligent voice control device when the intelligent voice control device discovered by the user positioning device or the main control device of the user positioning device supports an ultra-wideband session (Column 1, lines 38-44, "The present invention relates to radio frequency (RF) communication receivers, systems and methods employing ultra wide bandwidth (UWB) signaling techniques. More particularly, the present invention relates to the systems and methods that use UWB transmissions to track the movement of remote devices by determining those devices' movement, direction, and distance with respect to a central device."; Column 13, lines 12-14, "After unique links 4151, 4152, . . . , 415N are established, the local device 405 determines a distance to each linked remote device as shown in step 503."; The central device reads on the user positioning device and the remote devices read on the intelligent voice control device.).
McCorkle teaches determining the distance between remote devices and a central device using ultra-wide bandwidth signaling in order to calculate the distances between devices with a range resolution of 0.1 meters (Column 11, line 63 - Column 12, line 7, "The present inventors have recognized that using an ultra wide band system, range resolutions can be accomplished that have practical significance in distinguishing between remote wireless devices. For example, an ultra wide bandwidth system having 3 GHz of bandwidth has a range resolution of 0.1 meters. Even greater bandwidth systems can accomplish resolutions on the order of centimeters. Thus, as realized by the present inventors, a local UWB device can compute a unique distance to remote UWB devices as long as the actual distance from the local device to each remote device differs on the order of centimeters, which is a common scenario for current uses of wireless devices such as PDAs.").
Lee and McCorkle are considered to be analogous to the claimed invention because they are in the same field of device location using wireless transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of McCorkle to determine the distance between remote devices and a central device using ultra-wide bandwidth signaling.  Doing so would allow for calculating the distances between devices with a range resolution of 0.1 meters.
Regarding claim 12, as best understood based on the 35 U.S.C. 112(b) issues identified above, Lee in view of McCorkle discloses the method as claimed in claim 11. 
McCorkle further teaches:
wherein the ultra-wideband session is established for a plurality of the intelligent voice control devices (Column 12, lines 36-43, "the devices 405 and 4101 through 410N includes a processor system, such as the one described in FIG. 3, for inputting, storing, and processing data in accordance with the present invention. Therefore, local device 405 and each remote device 4101 through 410N also includes a UWB transceiver, such as the transceiver described in FIGS. 1 and 2, that transmits and receives a UWB signal 420 via a UWB antenna such as the antennas 105 described in FIGS. 1 and 2."; The remote devices 4101 through 410N read on a plurality of the intelligent voice control devices.).
and signal quality differences between the plurality of the intelligent voice control devices are: less than a preset difference threshold, or greater than a preset signal quality threshold (Column 4, lines 58-64, "When the UWB system 100 is receiving a signal, the antenna 105 converts an incoming UWB electromagnetic waveform into an electrical signal (or optical signal) and provides this signal to the switch 110. In a receiving mode the switch 110 is connected to the receiver front end 122 in the RF PMD 120, which performs analog signal processing on the incoming signal."; Column 6, lines 26-30, "When the received signal and the locally-generated signal coincide in time with one another, the digital PMD 130 senses the high signal strength or high SNR and begins to track, indicating that the receiver is synchronized with the received signal."; A high signal strength or high SNR to begin tracking a device reads on a signal quality greater than a preset signal quality threshold.).
McCorkle teaches determining the distance between a central device and multiple remote device using ultra-wide bandwidth signaling with a high signal strength or high SNR in order to calculate the distances between a local device and remote devices with a range resolution of 0.1 meters (Column 11, line 63 - Column 12, line 7, "The present inventors have recognized that using an ultra wide band system, range resolutions can be accomplished that have practical significance in distinguishing between remote wireless devices. For example, an ultra wide bandwidth system having 3 GHz of bandwidth has a range resolution of 0.1 meters. Even greater bandwidth systems can accomplish resolutions on the order of centimeters. Thus, as realized by the present inventors, a local UWB device can compute a unique distance to remote UWB devices as long as the actual distance from the local device to each remote device differs on the order of centimeters, which is a common scenario for current uses of wireless devices such as PDAs.").
Lee and McCorkle are considered to be analogous to the claimed invention because they are in the same field of device location using wireless transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of McCorkle to determine the distance between a central device and multiple remote device using ultra-wide bandwidth signaling with a high signal strength or high SNR.  Doing so would allow for calculating the distances between a local device and remote devices with a range resolution of 0.1 meters.
Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patel.
Regarding claim 8, as best understood based on the 35 U.S.C. 112(b) issues identified above, Lee discloses the method as claimed in claim 6, but does not specifically disclose: sending a first indicating message to the master responsive intelligent voice control device to indicate that the master responsive intelligent voice control device is the corresponding master responsive intelligent voice control device after the user positioning device or the main control device of the user positioning device determining the master responsive intelligent voice control device.
Patel teaches:
sending a first indicating message to the master responsive intelligent voice control device to indicate that the master responsive intelligent voice control device is the corresponding master responsive intelligent voice control device after the user positioning device or the main control device of the user positioning device determining the master responsive intelligent voice control device (Column 8, lines 18-25, "As an example, consider a media playback scenario. One of devices 10 may serve as a master device and one or more additional devices (e.g., a single additional device) may serve as a slave device. A user may supply manual input (e.g., a touch input, voice command, etc.) to select a desired master device and/or an automatic process running on a device in system 8 may select the master device automatically.”).
Patel teaches sending a user input to select a device to serve as a master device in order to select a master device for controlling streaming content to other devices (Column 1, lines 57-59, "Once paired, wireless devices on the charging surface may be assigned master and slave roles. A master device may wirelessly stream content to one or more slave devices.")
Lee and Patel are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Patel to send a user input to select a device to serve as a master device.  Doing so would allow for selecting a master device for controlling streaming content to other devices.
Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issues identified above, Lee discloses the method as claimed in claim 6, but does not specifically disclose: sending a second indicating message to the existing master response intelligent voice control device to indicate that the existing master responsive intelligent voice control device is no longer the corresponding master responsive intelligent voice control device when the determined master responsive intelligent voice control device is different from an existing master responsive intelligent voice control device.
Patel teaches:
sending a second indicating message to the existing master response intelligent voice control device to indicate that the existing master responsive intelligent voice control device is no longer the corresponding master responsive intelligent voice control device when the determined master responsive intelligent voice control device is different from an existing master responsive intelligent voice control device (Column 9, lines 34-41, "During the operations of block 102, device 12 may assign a master role to one of devices 10 (e.g., the first device 10 to communicate with device 12) and may assign a slave role to another of devices 10 (or to multiple slave devices 10). If desired, a user may be presented with an on-screen menu option on one or more of devices 10 or may otherwise be provided with an opportunity to supply input to change the master and slave assignments of devices 10.").
Patel teaches sending a user input to change the device that is serving as a master device in order to select a master device for controlling streaming content to other devices (Column 1, lines 57-59, "Once paired, wireless devices on the charging surface may be assigned master and slave roles. A master device may wirelessly stream content to one or more slave devices.")
Lee and Patel are considered to be analogous to the claimed invention because they are in the same field of voice-controlled devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Patel to send a user input to change the device that is serving as a master device.  Doing so would allow for selecting a master device for controlling streaming content to other devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piersol et al. (US Patent No. 10,089,072) teaches a system and method of voice-enabled device arbitration.
Gopalan et al. (US Patent No. 10,026,399) teaches a system and a method of voice-enabled device arbitration.
Khan et al. (US Patent No. 9,812,126) teaches a system and method of voice-enabled device arbitration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657